Citation Nr: 0310581	
Decision Date: 06/02/03    Archive Date: 12/09/03

DOCKET NO.  00-10 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, to include schizophrenia and post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date prior to May 29, 1998, 
for the grant of service connection for bilateral knee 
arthritis.

3.  Entitlement to an effective date prior to May 29, 1998, 
for the grant of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.




ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from December 1965 to June 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO), located in Winston-Salem, 
North Carolina.  The Board notes that in correspondence 
received in April 2002, the veteran's attorney withdrew the 
veteran's prior request for a hearing before a Member of the 
Board, see 38 C.F.R. §§ 20.702(e), 20.704(e) (2002), and 
requested that the appeal instead be certified to the Board.


REMAND

After granting reopening of the veteran's claim for service 
connection for psychiatric disability in October 2002, the 
Board undertook additional development on the reopened claim 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  In a January 2003 letter, the Board requested the 
veteran to submit pertinent medical evidence or to provide 
information and authorization necessary for the Board to 
obtain such evidence.  The Board also advised him that he 
should respond within 30 days.  The Board also made 
arrangements for the veteran to be afforded a VA examination.  
A VA medical examination report was thereafter associated 
with the claims files.  

Under 38 C.F.R. § 19.9(a) (2002), the Board was authorized to 
obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  This section also 
authorized the Board to render a decision not less than 30 
days after notifying the appellant of the additional 
development by the Board, without remanding for RO 
consideration of the newly developed evidence and without 
obtaining a waiver from the claimant of such consideration by 
the RO.    

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the provisions of 38 C.F.R. § 
19.9(a)(2) (2002) authorizing the Board to render a 
determination not less than 30 days after providing notice 
required under 38 U.S.C.A. § 5103(a) are invalid because they 
conflict with the provisions of 38 U.S.C.A.§ 5103(b), which 
provide that a claimant must submit requested evidence and 
information within one year of the date of the letter 
notifying the claimant of the required evidence and 
information.  The Federal Circuit also held that the 
provisions of 38 C.F.R. § 19.9(a)(2) are invalid because, in 
combination with 38 C.F.R. § 20.1304 (2002), they allow the 
Board to consider evidence developed by the Board without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without obtaining 
a waiver from the claimant of such consideration by the 
agency of original jurisdiction.  Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir., May 1, 2003).  

Thus, the Board does not have the authority to decide the 
veteran's claims on the basis of the newly developed evidence 
until such evidence has been considered by the RO.  

Moreover, the development remains insufficient in that the 
obtained opinions still lack clarity with respect to the 
onset and etiology of the veteran's psychiatric disability.  
In particular the Board notes that the April 2001 
psychologists do not appear to have reviewed or considered 
the veteran's pre-service records or records associated with 
a post-service head injury in rendering their opinions.  The 
Board further notes that despite reference to some post-
service medical evidence, the opinion relevant to 
schizophrenia is stated to be based on the veteran's own 
history as to the nature and onset of symptoms, without 
reference to other potentially significant factors documented 
in the claims files.  Therefore, a further clarifying opinion 
is warranted.

The Board also notes that the veteran applied for an 
increased evaluation for his service-connected back 
disability in 1997, at which time he was in receipt of a 
10 percent rating.  The RO granted an increase to 20 percent 
by rating decision dated in July 1997, and granted an 
increase to 40 percent by rating decision dated in March 
1998.  The 40 percent increase was made effective February 5, 
1997.  In correspondence dated in April 1998, and received 
May 29, 1998, the veteran requested his claim be reopened and 
that his service-connected back disability be assigned a 60 
percent rating.  In a rating decision dated in July 2001, the 
RO granted a 60 percent rating, effective May 29, 1998.  The 
RO advised the veteran that such grant constituted a complete 
grant of the benefit sought on appeal and that no further 
action would be taken.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).

In correspondence received by the RO in April 2002, within 
one year of notification of the July 2001 rating decision, 
the veteran's attorney appears to be disagreeing with the 
effective date of the 60 percent rating assignment for the 
veteran's back disability.  The veteran's attorney sets out 
argument relevant to the veteran's continuous pursuit of an 
increased rating for his back disability from November 1995, 
and entitlement to an effective date of November 1994 for the 
60 percent rating assignment.  The RO has not issued a 
statement of the case in response to the veteran's notice of 
disagreement.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  
The Board further notes that such matter is inextricably 
intertwined with the matter of entitlement to an effective 
date prior to May 29, 1998, for the grant of TDIU benefits.  
Thus, adjudication of the latter issue is deferred pending 
the completion of the action requested in this remand.

Finally, the veteran's attorney has raised issues relevant to 
whether the veteran has received adequate notice and as to 
whether the duty to assist provisions pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) and its implementing regulations, 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)) have 
been satisfactorily complied with.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must issue a statement of the 
case on the issue of entitlement to an 
effective date prior to May 29, 1998, for 
the grant of a 60 percent rating for 
service-connected lumbosacral disability.  
The veteran should be advised of the 
requirements to perfect an appeal with 
respect to this issue.  

2.  The RO must review the claims file and 
ensure that the veteran is provided with a 
notification letter complying with 
38 U.S.C.A. § 5103(a) on all issues in 
appellate status.  The RO should 
specifically inform the veteran of the 
evidence and information that he should 
submit and the assistance that the RO will 
provide in obtaining evidence and 
information on his behalf.  In addition, 
the RO must inform the veteran that the 
evidence and information requested of him 
must be submitted within one year of the 
RO's notification letter.

3.  The RO should also undertake 
additional development appropriate to 
clarifying and verifying the veteran's 
claimed in-service stressor of having been 
hit in the lip.  

4.  When the above development has been 
completed, the RO should schedule the 
veteran for a VA examination by a 
psychiatrist.  The claims files MUST be 
provided to the examiner and review of 
such should be reflected in the completed 
examination report.  Based upon the 
examination results and the review of the 
claims files, the examiner should answer 
the following questions with respect to 
each currently present acquired 
psychiatric disorder.  

Is at least as likely as not that 
the disorder was present in service 
and if so, did the disorder clearly 
and unmistakably exist prior to the 
veteran's entrance onto active duty?  

With respect to any such disorder 
which the examiner believes existed 
prior to the veteran's entrance onto 
active duty, is it at least as 
likely as not that the disorder 
increased in severity during the 
veteran's military service and if so 
was the service increase clearly and 
unmistakably due to natural 
progress?

With respect to any currently 
present psychiatric disorder which 
the examiner believes was not 
present during military service, is 
it at least as likely as not that 
the disorder is etiologically 
related to the veteran's military 
service?  

If PTSD is diagnosed the examiner should 
specifically identify the stressor(s) 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain why 
the veteran does not meet the criteria for 
this diagnosis.  

The examiner also must provide the 
supporting rationale for all other 
opinions expressed.

5.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issues on appeal.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
until he is otherwise notified.  By this remand, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



